REVOLVING NOTE

December 21, 2006

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby unconditionally
promises to pay, on the Revolving Commitment Termination Date (as defined in the
Credit Agreement referred to below), to the order of [LENDER] (the “Lender”) at
the office of HSBC Bank USA, National Association located at 125 High Street,
16th Floor, Oliver Street Tower, Boston, MA 02110, in lawful money of the United
States of America or such other currency as required by the Credit Agreement and
in immediately available funds, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to Section 2.1 of
the Credit Agreement referred to below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Loan made pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Revolving Note.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Lionbridge Technologies, Inc., a
Delaware corporation (the "Company”), the Material Domestic Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and HSBC Bank USA, National Association, as
administrative agent for the Lenders (the “Administrative Agent"), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

1

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE TECHNOLOGIES, INC.,
a Delaware corporation

By:      
Name:
Title:


SCHEDULE 1
to Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

                                                                               
                                                  Principal Paid or         Date
  Amount of loan   Currency of Loan   Type of Loan   Interest Rate   Interest
Period   Maturity Date   Converted   Principal Balance   Notation Made By

2